Citation Nr: 0431025	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
2002 for the grant of service connection for colonic inertia.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1971, March 1974 to November 1976 and from March 
1982 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which granted service 
connection for colonic inertia to which it assigned an 
effective date of June 6, 2002 and denied an evaluation in 
excess of 30 percent for the service-connected left knee 
disability.  

The issue of an increased rating for the service-connected 
left knee disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran is shown to have filed what can liberally 
construed as having been a claim of service connection for 
colonic inertia on December 4, 2000.  He requested that his 
VA treatment records be obtained to substantiate his claim.  

2.  In February 23, 2001 rating action, in part, the RO 
denied the veteran's claim of service connection for a 
claimed bowel obstruction and notified him of this action.  
The RO had considered the claim based on obtained VA 
treatment records dated no later than December 2000.  

3.  The veteran filed a document in December 2001 expressing 
what could have reasonably been construed as general 
disagreement with the February 2001 rating decision.  

4.  On February 26, 2002, the veteran submitted additional 
medical records showing treatment by VA for complaints of 
constipation in November 2000.  Previously, unconsidered 
records included those dated in December 2001when he was seen 
on an outpatient basis for complaints of constipation and 
redundant sigmoid colon.  He reported having to have warm tap 
water enemas every two to three days.  He was scheduled for a 
surgical consultation in January for a possible resection of 
the redundant colon.  In March 2002, it was noted that a 
motility study had shown increased transit time.  Possible 
colonic inertia was noted.  In June 2002, an assessment of 
colonic inertia was reported.  

5.  As a Notice of Disagreement and additional VA medical 
records showing treatment received by the veteran for 
constipation and redundant sigmoid colon showing may be 
construed as having been presented within one year of the 
February 23, 2001 rating action, the original claim must be 
considered to have pending at the time of the subsequent 
rating action in April 2003 that granted service connection 
for colonic inertia.  



CONCLUSIONS OF LAW

1.  The veteran is shown to have filed a timely appeal from 
February 23, 2001 rating decision denying an original claim 
of service connection for colonic inertia.  38 U.S.C.A. § 
5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.159 
(2004).  

2.  The date of December 4, 2000, the day on which the 
veteran's original claim was received is the earliest 
effective date assignable for the grant of service connection 
for colonic inertia.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA before initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  

Having reviewed the complete record, the Board believes that 
there is now ample medical and other evidence of record upon 
which to decide the veteran's claim for an earlier effective 
date.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a September 2002 letter and the November 2003 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised, via those documents, 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was instructed to reply to 
the September 2002 letter within 60 days, rather than the 
one-year period mandated by law.  See Paralyzed American 
Veterans v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Any deficiency is harmless, however, given 
the favorable action taken hereinbelow.  

The Board notes that the September 2002 letter referred to 
the veteran's claim of service connection for colonic inertia 
and not to his claim of entitlement to an earlier effective 
date.  Downstream issues, however, are covered under 
notification letters issued in connection with the underlying 
claims.  See VA O.G.C. Prec. Op. No. 8-2003 (December 22, 
2003).  Thus, no new VCAA notice is necessary.

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran filed his initial claim for VA benefits in 
December 1971.  At that time, he sought, in pertinent part, 
service connection for hemorrhoids.  

By February 1972 rating decision, the RO granted service 
connection for external hemorrhoids with hemorrhoidectomy in 
1969.  The RO assigned a 10 percent disability evaluation to 
that condition effective on December 10, 1971.  

The veteran did not file another claim for VA benefits until 
July 1991 when he sought an increased rating for the service-
connected hemorrhoids.  

On October 1991 VA medical examination, the veteran 
complained of having hemorrhoid symptoms approximately once a 
month and chronic constipation.  He used suppositories for 
catharsis.  The examiner diagnosed a history of hemorrhoids 
status post multiple hemorrhoidectomies with moderate 
symptomatology that appeared to be controlled with the 
foregoing therapy.  

By January 1992 rating decision, the RO denied entitlement to 
an evaluation in excess of 10 percent for the service-
connected hemorrhoids.  

On December 4, 2000, the veteran sought service connection 
for bowel obstruction indicating that he had suffered from 
associated symptomatology for many years.  He requested that 
VA treatment be obtained to substantiate his claim.  

By February 2001 rating decision, in pertinent part, the RO 
denied service connection for bowel obstruction.  This action 
was based on its review of VA medical records dealing with 
treatment up through December 2000.  He was notified of this 
rating action and apprised of his appellate rights in a 
letter, dated on February 23, 2001.  

The veteran submitted a document on December 14, 2001 that 
indicated his disagreement with the prior rating action.  He 
requested that this document be considered his "formal 
Notice of Disagreement."  

A December 2001 VA progress note indicated a prior medical 
history of significant constipation.  In December 2001when he 
was seen on an outpatient basis for complaints of 
constipation and redundant sigmoid colon.  He reported having 
to have warm tap water enemas every two to three days.  He 
was scheduled for a surgical consultation in January for a 
possible resection of the redundant colon.  

In March 2002, it was noted that a motility study had shown 
increased transit time.  Possible colonic inertia was noted.  

A June 2002 VA progress note reflected a diagnosis of colonic 
inertia and that the veteran continued to suffer from chronic 
constipation.  

On June 6, 2002, the veteran filed a formal claim of service 
connection for colonic inertia.  He indicated that he had 
been "complaining of bowel obstruction for years."

On October 2002 VA medical examination report, the examiner 
noted a history of more than 30 years of chronic 
constipation, which had been unrelenting since that time.  
The examiner stated that in the course of the development of 
this syndrome, the veteran had experienced hemorrhoids and 
surgical procedures to treat them.  There were no hemorrhoids 
on examination.  The examiner diagnosed colonic inertia 
syndrome.  

The VA examiner opined that colonic inertia was part of the 
natural progression of the veteran's chronic constipation 
that the veteran experienced in service.  Constipation, 
according to the examiner, was also related to the 
development of the veteran's hemorrhoids.  Colonic inertia 
might have been present during service and diagnosable at 
that time had that condition been medically recognized during 
those years.  

In any event, the examiner suggested that colonic inertia, 
constipation, and hemorrhoids were intimately related and 
were the continuous process of one clinical syndrome.  

By April 2003 rating decision, the RO granted service 
connection for "colonic inertia (chronic constipation)" 
effective on June 6, 2002.  A 10 percent disability 
evaluation was assigned at that time.  

In May 2003, the veteran filed a Notice of Disagreement 
indicating that an evaluation in excess of 10 percent should 
have been assigned.  He also expressed disagreement with the 
effective date assigned.  The veteran asserted that he was 
denied service connection for bowel obstruction by February 
2001 rating decision but that bowel obstruction and colonic 
inertia were "basically the same problem."  

By June 2003 rating decision, the RO increased the veteran's 
disability evaluation for colonic inertia (chronic 
constipation) to 30 percent effective on June 6, 2002.  The 
Board notes that the veteran never perfected an appeal with 
respect to the matter of an increased rating for colonic 
inertia, and this issue is not before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).  

On July 2003 VA medical examination, external hemorrhoids 
with frequent minimal bleeding was diagnosed.  


Law and Regulations 

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  


Discussion

Based upon a complete review of the evidence on file, the 
Board finds that an earlier effective date of December 4, 
2000 is assignable for the grant of service connection for 
the veteran's colonic inertia.  

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The Board finds that, prior to June 2002, the veteran did 
submit what must liberally be construed to have been a formal 
claim of service connection for colonic inertia when the 
entire evidentiary record is considered.  

The veteran filed what the RO identified as being only a 
claim of service connection for bowel obstruction in December 
2000, but that request, in the Board's view, was tantamount 
to a claim for any related gastrointestinal disorder given 
the facts in this case.  

In addition, the RO did not consider all of the medical 
evidence referable to VA treatment received by the veteran 
during the one-year period after the February 2001 rating 
decision.  This represents a serious due process deficiency 
given that the RO did not fully develop the claim as 
requested by the veteran.  

In addition, in December 2001, the veteran submitted a 
document that he requested be considered to be a Notice of 
Disagreement.  In reviewing this document in a light most 
favorable to the veteran, the Board finds that it expressed 
his general dissatisfaction with the February 2001 rating 
action.  

As the previously unconsidered VA treatment records from 2001 
showing treatment for pathology that was ultimately 
identified as being due to colonic inertia must be deemed to 
be constructively before VA, the Board also finds that the 
veteran's original claim was still pending for final 
adjudication when the RO granted the benefit in the April 
2003 rating decision based on its review of an evidentiary 
record that, in the Board's view, was for the first time 
fully developed for that purpose.  

For these reasons, the Board finds that an effective date of 
December 4, 2000, but not earlier, for the grant of service 
connection for colonic inertia is warranted in this case.  



ORDER

An earlier effective date of December 4, 2002 for the award 
of service connection for colonic inertia is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  




REMAND

The veteran filed his claim of entitlement to an increased 
rating for his service-connected left knee disability in 
December 2000.  That month, the RO sent him a letter 
regarding the evidence necessary to substantiate his claim 
that falls short of the type of notice mandated by VCAA.  

Thus, the RO must sent the veteran VCAA notice that is 
consistent with applicable law and regulations to include 
details regarding the veteran's and VA's respective 
responsibilities with respect to securing and furnishing 
relevant evidence.  Quartuccio, supra.  The letter must also 
allow him a one-year period in which to respond.  Paralyzed 
Veterans of America, supra.

The RO also must schedule an orthopedic examination of the 
left knee.  The examiner must describe the nature and 
severity of all symptoms of left knee symptoms to include an 
accurate assessment of left knee range of motion.  In 
particular, the extent of any incoordination, weakened 
movement and fatigability on use due to left knee pain must 
also be described by the examiner.  

To ensure full compliance with due process requirements, this 
matter is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA and send the veteran notice of 
the relevant provisions of VCAA that 
includes a description of associated law 
and regulations.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio; supra; Paralyzed 
Veterans of America, supra.  

2.  A VA orthopedic examination must be 
scheduled in order to evaluate the 
severity of the service-connected left 
knee disability.  The examiner should 
enumerate all symptoms associated with 
the veteran's left knee disability to 
include range of motion and assess the 
severity of each such symptom.  The 
examiner must also discuss the extent of 
any incoordination, weakened movement and 
fatigability on use due to left knee 
pain.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  A rationale 
for all opinions and conclusions must be 
provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



